Judgment unanimously affirmed. Memorandum: Defendant was convicted of assault in the first degree (Penal Law § 120.10 [1]) and criminal possession of a weapon in the fourth degree (Penal Law § 265.01 [2]). On appeal, he claims that the jury verdict was contrary to the weight of evidence. We have exercised our independent review powers (see, People v Bleakley, 69 NY2d 490) and conclude that his claim is without merit. (Appeal from judgment of Erie County Court, McCarthy, J. — assault, first degree, and another charge.) Present — Doerr, J. P., Denman, Boomer, Balio and Lawton, JJ.